Douglas, J.,
concurring in part and dissenting in part. I concur in the judgment of the majority affirming the judgment of the court of appeals which affirmed appellant’s convictions. I dissent from the majority’s judgment to reverse the court of appeals with regard to appellant’s sentence of death. I believe that the judgment of the court of appeals, both as to conviction and the sentence of death as a penalty, was proper and should be affirmed.
F.E. Sweeney, J., concurs in the foregoing opinion.